DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6, 9 – 13, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over ITO (Publication: WO 2012020548 A1) in view of Mehl et al. (Publication: US 2012/0171642 A1).

Regarding claim 1, see rejection on claim 9.

Regarding claim 2, see rejection on claim 10.

Regarding claim 3, see rejection on claim 11.

Regarding claim 4, 4. The method according to claim 3. wherein the calculating the at least one fissure of the respective tooth includes 
ITO discloses determining a geometric area defined by the calculated at least one [[tooth tubercle]] of the respective tooth (Page 15 paragraph 4 - If the height of the upper and lower arches of an actual twin hobby articulator is 80mm, the twin stage method that divides the model for the procedure of dividing the anterior and posterior teeth into two parts is the upper and lower teeth by pindex Since the height of the division is insufficient, the nurse has slid the upper bow frame of the articulator 20 mm upward. There is no problem in the calculation of the theory of motion. That is, it is manufactured as an articulator that standardizes the position of the condyle center point to 80 mm from the incisal path. Next, since the front reference point 43mm reproduces the incisal edge of the maxillary right middle incisor, the maxillary occlusal plane is reproduced below 2.15 °.) , 
dividing the geometric area into a plurality of geometric sub areas, and determining [[the at least one fissure of the respective tooth]] from coordinates of the plurality of geometric sub areas (Page 15 paragraph 4 - If the height of the upper and lower arches of an actual twin hobby articulator is 80mm, the twin stage method that divides the model for the procedure of dividing the anterior and posterior teeth into two parts is the upper and lower teeth by pindex Since the height of the division is insufficient, the nurse has slid the upper bow frame of the articulator 20 mm upward. There is no problem in the calculation of the theory of motion. That is, it is manufactured as an articulator that standardizes the position of the condyle center point to 80 mm from the incisal path. Next, since the front reference point 43mm reproduces the incisal edge of the maxillary right middle incisor, the maxillary occlusal plane is reproduced below 2.15 °.) .
Mehl discloses 
tooth tubercle ([0038] - tuberculum),
determining the at least one fissure of the respective tooth ([0039] -  automatically locates the fissure pattern.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify ITO in view of Mehl with tooth tubercle, determining the at least one fissure of the respective tooth as taught by Mehl. The motivation for doing so would have enable less cost of expense as taught by Mehl. 

Regarding claim 5, see rejection on claim 12.

Regarding claim 6, see rejection on claim 13.

Regarding claim 9, ITO discloses an apparatus for generating an orthodontic treatment plan for at least one dental arch of a patient. Comprising (Page 2, paragraph 1 - Implemented Orthodontic treatment policy using a computer system for a patient’s dental arch, page 6 paragraph 2. ): 
configured to extract control points for teeth of the at least one dental arch of the patient from received patient-related data (
Page 2 paragraph 5- Gothic arches, pantographs (eg, axio graphs, etc.) are obtained by the computer system.
Page 8 paragraph 1- [Tooth extraction for Angle Class 1 crowds] – Based on the image, according to the forward movement theory formula (1-1), from the upper jaw model and lower jaw model of the patient X or parameters representing them, the jaw movement actually performed by the patient X in the forward movement area, that is, the central occlusion or the cusp It can be derived that the lower dental arch is moving forward from the fitting position (second calculation method). ) , 
determine, based on the extracted control points, a target dental arch of the patient (Page 2 paragraph 5- Gothic arches, pantographs (eg, axio graphs, etc.) are obtained by the computer system.
Page 8 paragraph 1- [Tooth extraction for Angle Class 1 crowds] – Based on the image, according to the forward movement theory formula (1-1), from the upper jaw model and lower jaw model of the patient X or parameters representing them, the jaw movement actually performed by the patient X in the forward movement area, that is, the central occlusion or the cusp It can be derived that the lower dental arch is moving forward from the fitting position (second calculation method).), 
calculate, based on the determined target dental arch of the patient, one or more teeth movement stages (Page 21 paragraph 5 - the comparison unit 150 may output information indicating whether the difference is larger than a predetermined threshold value or smaller than the predetermined threshold value, that is, whether there is almost no difference, selection.
Page 16 paragraph 1 - the range of guidance of the articulator exceeds 10 mm, and the entire jaw dentition is adjusted while guiding the teeth. the difference between the saddle shape and the condylar tract angle is calculated by calculating the misalignment angle of the articulator of the 120 mm upper arch about 10 mm virtual movement is roughly the angle of the Frankfurt plane with respect to the Axis plane (7.35). )) Is moved 10 millimeters on the condylar path angle (40 °) of the upper arch frame as it is.), and 
generate, based on the calculated one or more teeth movement stages, the orthodontic treatment plan for the at least one dental arch of the patient (
	Page 4 paragraph 4 -  the information processing apparatus according to the present embodiment can reproduce and provide a three-axis and six-degree-of-freedom andibular movement along the time axis in addition to providing a three-dimensional image of the patient's jaw.
Page 22 paragraph 3 - orthodontic dentistry, etc., a method for diagnosis by attaching an upper and lower jaw dentition model to an articulator and a computerized image system (3D / 4D) including the maxillotemporal neck region will be used for treatment, images are generated.).	
	ITO does not however Mehol discloses
processing circuitry configured to ([0036] – controlled machine is configured to.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify ITO with processing circuitry configured to as taught by Mehl. The motivation for doing so would have enable automation as taught by Mehl. 

	Regarding claim 10, ITO in view of Mehl disclose all the limitation of claim 9.
ITO discloses calculate isolines corresponding to a depth of a respective tooth in an xOz plane (
Page 7, paragraph 5 - zx plane is a sagittal plane and it  rotates around the y-axis
ΔZ = A × Θ + B × γ + ΔOz ),
 generate a vertical axis of the respective tooth based on the calculated isolines, calculate isolines corresponding to a depth of the respective tooth in a plane orthogonal to the generated vertical axis (Page 7, paragraph 5 - Θ is the radian display of the angle at which the zx plane rotates around the y-axis after the rotations δ and γ) , 
determine one or more dental features of the respective tooth, generate a horizontal axis of the respective tooth based on a subset of the determined one or more dental features of the respective tooth (Page 7 paragraph 5 - δ is the radian display of the angle that in the XY plane.  XY plane is a horizontal plane.
ΔY = C × γ + A × δ + ΔOy ) , and 
determine one or more contact points of the respective tooth (( Page 8 paragraph 1 - Based on the theoretical formula (1), the forward movement theoretical formula (1-1) representing themovement of the jaw in front of the center position occlusion or the cusp fitting position (forward movementregion), and the posterior position of the cusp fitting position . The backward movement theory formula (1-2) representing the movement of the jaw in the backward movement area) is obtained. According to eachof these different equations, jaw movements in the forward movement area and the backward movementarea can be derived.

ΔX = B × δ−C × Θ + ΔOx
ΔY = C × γ + A × δ + ΔOy
ΔZ = A × Θ + B × γ + ΔOz ) .

Regarding claim 11, ITO in view of Mehl disclose all the limitation of claim 10.
ITO discloses calculate at least one tooth cutting edge of the respective tooth ( Page 15, paragraph 5 - the front reference point 43mm reproduces the incisal edge of the maxillary right middle incisor, the maxillary occlusal plane is reproduced below 2.15 °. However, since the occlusal plane is generally based on the lower dental arch, itis necessary to consider an angular difference of 3 mm on the overbite and overjet. ), 	
calculate at least one fissure of the respective tooth ( Page 19 paragraph 4 -  The applied cusp angle, cusp inclination,  can be determined based on, for example, an average value. For example, the average value of the cusp inclination angle for a plurality of people can be used. Of course, an average value for each patient attribute (gender, age, etc.) can also be used.

Page 6 paragraph 2 - Cust to the fissure is the cusp inclination.).
	Mehl discloses
calculate at least one tooth tubercle of the respective tooth ([0039] -  automatically locates the fissure pattern.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify ITO in view of Mehl with calculate at least one tooth tubercle of the respective tooth as taught by Mehl. The motivation for doing so would have enable less cost of expense as taught by Mehl. 

Regarding claim 12, ITO in view of Mehl disclose all the limitation of claim 9.
ITO discloses generate, accounting for dental collisions, a set of possible dental arches ( Page 20 paragraph 3 - the contact with the inclined surfaces of the upper and lower jaws can be determined by deleting or constructing the contact site of each tooth covered when the lower dental arch itself moves according to the theoretical formula. ), and 
select, as the target dental arch, one of the set of possible dental arches that [[minimizes]] a difference with an ideal dental arch (
Page 21 paragraph 5 - the comparison unit 150 may output information indicating whether the difference is larger than a predetermined threshold value or smaller than the predetermined threshold value, that is, whether there is almost no difference, selection.
Page 16 paragraph 1 - the range of guidance of the articulator exceeds 10 mm, and the entire jaw dentition is adjusted while guiding the teeth. the difference between the saddle shape and the condylar tract angle is calculated by calculating the misalignment angle of the articulator of the 120 mm upper arch about 10 mm virtual movement is roughly the angle of the Frankfurt plane with respect to the Axis plane (7.35). )) Is moved 10 millimeters on the condylar path angle (40 °) of the upper arch frame as it is. ).
Mehl discloses
minimizes ([0040] First, the data sets of the scanned tooth surfaces of a specific tooth type are brought into the same coordinate system in order to obtain the best possible starting point for the automatic determination of correspondence points. This can be carried out using matching routines by minimizing the distance error function, in that rotation and translation parameters are measured.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify ITO in view of Mehl with minimizes as taught by Mehl. The motivation for doing so would have enable less cost of expense as taught by Mehl. 

Regarding claim 13, ITO in view of Mehl disclose all the limitation of claim 9.
ITO discloses determine a quantity of the one or more teeth movement stages, 
calculate, for each tooth at each teeth movement stage and accounting for dental collisions ( page 5 paragraphs 1 to 2 - reproduce the inclination angle of the upper and lower teeth and the contact state, “dental collision” for each teeth (page 4 last paragraph.). ) , a list of trajectories that satisfy a tooth movement ( Page 8 paragraph 5-  Ωcp: Inclination angle between the motion trajectory of the intercondylar axis midpoint in the anterior motion and the horizontal reference plane in the sagittal plane (average of right and left sagittal anterior condylar tilt angles). ) , and 
select, for each tooth at each teeth movement stage, a trajectory of the list of trajectories that [[minimizes a penalty of transformation]] ( Page 8 paragraph last -   Ωcp = tan .sup.-1 (ΔZcp, ave / ΔXcp, ave): Inclinationangle (left and right) of the motion trajectory of the midpoint of the intercondylar axis with the horizontal reference plane in the anterior motion Mean sagittal anterior condylar inclination angle. 
ΔZcp, ave: Average of the downward displacement of the center of the left and right condyles (downward displacement of the midpoint of the intercondylar axis), selection. ).
	Mehl discloses
minimizes a penalty of transformation ([0040] First, the data sets of the scanned tooth surfaces of a specific tooth type are brought into the same coordinate system in order to obtain the best possible starting point for the automatic determination of correspondence points. This can be carried out using matching routines by minimizing the distance error function, in that rotation and translation parameters are measured.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify ITO in view of Mehl with minimizes a penalty of transformation as taught by Mehl. The motivation for doing so would have enable less cost of expense as taught by Mehl. 

Regarding claim 15, see rejection on claim 9.

Regarding claim 16, see rejection on claim 10.

Regarding claim 17, see rejection on claim 11.

Regarding claim 18, see rejection on claim 12.

Regarding claim 19, see rejection on claim 13.

Regarding claim 20, see rejection on claim 14.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ITO (Publication: WO 2012020548 A1) in view of Mehl et al. (Publication: US 2012/0171642 A1) and Way et al. (Publication: 2018/0078338 A1).

Regarding claim 7, ITO in view of Mehl disclose all the limitation of claim 6.
Way discloses a prescription for at least one dental aligner based on the [[selected trajectory]] for each tooth at each teeth movement stage ([0008] - wherein the aligners are configured based upon a pre-determined treatment plan for the patient, the treatment plan including a predicted tooth movement trajectory [0003] , and wherein treatment of the teeth with the orthodontic movement acceleration device does not increase a difference between the predicted tooth movement trajectory and an actual tooth movement trajectory.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify ITO in view of Mehl with a prescription for at least one dental aligner based on the [[selected trajectory]] for each tooth at each teeth movement stage as taught by Way. The motivation for doing so to accelerating tooth movement during aligner treatment as taught by Way. 

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ITO (Publication: WO 2012020548 A1) in view of Mehl et al. (Publication: US 2012/0171642 A1) and Huang et al. (Publication: CN 110265140 A).

Regarding claim 8, see rejection on claim 14.

Regarding claim 14, ITO in view of Mehl disclose all the limitation of claim 9.
ITO discloses wherein, in order to extract the control points for each of the teeth of the at least one dental arch of the patient (
Page 2 paragraph 5- Gothic arches, pantographs (eg, axio graphs, etc.) are obtained by the computer system.
Page 8 paragraph 1- [Tooth extraction for Angle Class 1 crowds] – Based on the image, according to the forward movement theory formula (1-1), from the upper jaw model and lower jaw model of the patient X or parameters representing them, the jaw movement actually performed by the patient X in the forward movement area, that is, the central occlusion or the cusp It can be derived that the lower dental arch is moving forward from the fitting position (second calculation method).),


ITO in view of Way do now however Huang discloses
configured to apply a machine learning classifier to one or more images of the patient-related data (Page 3 paragraph 2 - the characteristic selection module is used for analyzing said standardized foot inside the X-ray image information to obtain at least one reference image characteristic value. training module is used for at least one of the preceding reference image characteristic value by a convolutional neural network learning classifier for training and convergence is reached, to obtain a foot malformation detection model. foot malformation detection sub-program comprises a target image information editing module, a target characteristic selection module and a comparison module.
It is known that Neural networks are a specific type of machine learning model.),
 wherein the machine learning classifier is trained on a database of reference images of patients, each of the reference images of patients of the database being classified reference images of patients (Page 4 paragraph 10 - FIG. 4 is a foot of the invention model deformity detecting convolutional neural network learning classifier structure schematic diagram.
Page 4 paragraph 6 - The foot of the invention model deformity detecting foot malformation detection system and detection method foot malformation inside through the foot side position X-ray image information of target foot position X light image information to standardized image the front processing, and using the characteristic selection module analysis and obtain the at least one image feature value and then to convolution neural network learning classifier to train the video feature value so as to quickly and accurately judge the subject foot deformity, foot deformity type and the occurrence degree foot malformation. and has high detection reproducibility. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify ITO in view of Mehl with configured to apply a machine learning classifier to one or more images of the patient-related data, wherein the machine learning classifier is trained on a database of reference images of patients, each of the reference images of patients of the database being classified reference images of patients as taught by Huang. The motivation for doing so to improve accuracy as taught by Mehl. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616